Exhibit 10.1

 

SIMON PROPERTY GROUP, L.P.

 

2019 STOCK INCENTIVE PLAN

 

--------------------------------------------------------------------------------



 

SIMON PROPERTY GROUP, L.P.

 

2019 STOCK INCENTIVE PLAN

 

TABLE OF CONTENTS

 

 

 

Page Number

 

 

 

 

ARTICLE 1

 

GENERAL

1

 

 

 

1.1

Purpose

1

 

 

 

1.2

Administration

1

 

 

 

1.3

Persons Eligible for Awards

1

 

 

 

1.4

Types of Awards Under Plan

2

 

 

 

1.5

Shares Available for Awards

2

 

 

 

1.6

Definitions of Certain Terms

3

 

 

 

1.7

Agreements Evidencing Awards

5

 

 

 

1.8

Awards to Foreign Service Providers

6

 

 

 

 

ARTICLE 2

 

STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

6

 

 

 

2.1

Grants of Stock Options

6

 

 

 

2.2

Reserved

6

 

 

 

2.3

Grants of Stock Appreciation Rights

6

 

 

 

2.4

Exercise of Related Stock Appreciation Right Reduces Shares Subject to Option

7

 

 

 

2.5

Exercisability of Options and Stock Appreciation Rights

7

 

 

 

2.6

Payment of Option Price

8

 

 

 

2.7

Termination of Service

9

 

 

 

2.8

Special ISO Requirements

10

 

 

 

 

ARTICLE 3

 

AWARDS OTHER THAN STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

10

 

 

 

3.1

Restricted Stock and Restricted Stock Unit Awards

10

 

 

 

3.2

Common Stock Awards

12

 

 

 

3.3

Performance Awards

12

 

 

 

 

ARTICLE 4

 

GRANTS OF RESTRICTED STOCK TO ELIGIBLE DIRECTORS

13

 

 

 

4.1

Grants to Eligible Directors

13

 

 

 

4.2

Amount of Awards

13

 

--------------------------------------------------------------------------------



 

4.3

Terms of Awards

13

 

 

 

4.4

Change of Control

14

 

 

 

4.5

Deferred Delivery; Reinvestment of Dividends

14

 

 

 

 

ARTICLE 5

 

MISCELLANEOUS

14

 

 

 

5.1

Amendment of the Plan; Modification of Awards

14

 

 

 

5.2

Restrictions

15

 

 

 

5.3

Nontransferability

15

 

 

 

5.4

Withholding Taxes

15

 

 

 

5.5

Adjustments Upon Changes in Capitalization

17

 

 

 

5.6

Right of Discharge Reserved

17

 

 

 

5.7

No Rights as a Stockholder

17

 

 

 

5.8

Nature of Payments

17

 

 

 

5.9

Non-Uniform Determinations

18

 

 

 

5.10

Other Payments or Awards

18

 

 

 

5.11

Change of Control

18

 

 

 

5.12

Section Headings

21

 

 

 

5.13

Effective Date and Duration of the Plan

21

 

 

 

5.14

Governing Law

21

 

 

 

5.15

Repricing of Options

21

 

 

 

5.16

Exception to Certain Limitations

22

 

 

 

5.17

Code Section 409A

22

 

 

 

5.18

Rule 16b-3

22

 

 

 

5.19

Forfeiture and Compensation Recovery

23

 

--------------------------------------------------------------------------------



 

SIMON PROPERTY GROUP, L.P.
2019 STOCK INCENTIVE PLAN

 

ARTICLE 1
GENERAL

 

1.1                               Purpose.  The purpose of this 2019 Stock
Incentive Plan (the “Plan”) is to provide for certain key personnel (as defined
in Section 1.3) of Simon Property Group, L.P. (the “Partnership”) and certain of
its Affiliates (as defined in Section 1.6) an equity-based incentive to maintain
and enhance the performance and profitability of the Partnership and Simon
Property Group, Inc. (the “Company”).

 

1.2                               Administration.

 

(a)                                 The Partnership, acting through the Company
as its general partner (the “General Partner”), hereby appoints the Compensation
Committee of the Board of Directors of the Company (the “Committee”) as
administrator of the Plan.  A majority of the Committee shall constitute a
quorum, and the acts of a majority of the members present at any meeting at
which a quorum is present or acts approved in writing by all members of the
Committee without a meeting, shall be acts of the Committee.  The members of the
Committee shall be appointed by and may be changed at any time and from time to
time in the discretion of, the Partnership, by action of its General Partner.

 

(b)                                 The Committee shall have the authority
(i) to exercise all of the powers granted to it under the Plan, (ii) to
construe, interpret and implement the Plan and any Plan agreements executed
pursuant to the Plan, (iii) to prescribe, amend and rescind rules relating to
the Plan, (iv) to make any determination necessary or advisable in administering
the Plan, and (v) to correct any defect, supply any omission and reconcile any
inconsistency in the Plan.

 

(c)                                  The determination of the Committee on all
matters relating to the Plan or any Plan agreement shall be conclusive and
binding on all recipients of awards made under this Plan.

 

(d)                                 The Committee may delegate some or all of
its power and authority hereunder to the Board or, subject to applicable law, to
a subcommittee of the Board, a member of the Board, the Chief Executive Officer
or another executive officer of the Company, in each case, as the Committee
deems appropriate; provided, however, that the Committee may not delegate its
power and authority to a member of the Board, the Chief Executive Officer or
another executive officer of the Company with regard to (i) the selection for
participation in this Plan of an officer, director or other person subject to
Section 16 of the Exchange Act or (ii) decisions concerning the timing, pricing
or amount of an award to such an officer, director or other person.

 

(e)                                  No member of the Board or Committee, and
neither the Chief Executive Officer nor any other executive officer to whom the
Committee delegates any of its power and authority hereunder, shall be liable
for any action or determination made in good faith with respect to the Plan or
any award hereunder.

 

1

--------------------------------------------------------------------------------



 

1.3                               Persons Eligible for Awards.

 

Awards under Articles 2 and 3 of the Plan may be made to such officers,
employee-directors, Eligible Directors (as defined in Section 1.6), executive,
managerial, professional or other employees, advisors and consultants (“key
personnel”) of the Partnership or its Affiliates, other than Herbert Simon, as
the Committee shall from time to time in its sole discretion select.  Eligible
Directors may also receive awards as provided in Article 4 of the Plan.

 

1.4                               Types of Awards Under Plan.

 

(a)                                 Awards may be made under the Plan in the
form of (i) stock options (“options”), (ii) stock appreciation rights related to
an option (“related stock appreciation rights”), (iii) stock appreciation rights
not related to any option (“unrelated stock appreciation rights”),
(iv) restricted stock awards, (v) restricted stock units, (vi) common stock
awards and (vii) performance awards, including LTIP Units (as defined in
Section 1.6), all as more fully set forth herein.

 

(b)                                 Options granted under the Plan may be either
(i) “nonqualified” stock options subject to the provisions of section 83 of the
Internal Revenue Code of 1986, as amended (the “Code”) or (ii) options intended
to qualify for incentive stock option treatment described in Code section 422.

 

(c)                                  All options when granted are intended to be
nonqualified stock options, unless the applicable Plan agreement explicitly
states that the option is intended to be an incentive stock option.  If an
option is intended to be an incentive stock option, and if for any reason such
option (or any portion thereof) shall not qualify as an incentive stock option,
then, to the extent of such nonqualification, such option (or portion) shall be
regarded as a nonqualified stock option appropriately granted under the Plan
provided that such option (or portion) otherwise meets the Plan’s requirements
relating to nonqualified stock options.

 

1.5                               Shares Available for Awards.

 

(a)                                 Maximum Shares Available.  Subject to
Section 1.5(b) and Section 5.5 (relating to adjustments upon changes in
capitalization), the aggregate number of shares of Common Stock (as defined in
Section 1.6) which may be delivered under the Plan pursuant to awards hereunder
shall not exceed 8,000,000 shares.  In determining the number of shares of
Common Stock to be counted against this share reserve in connection with any
award, the following rules shall apply:

 

(1)                                 Where the number of shares subject to an
award is variable on the date of grant, the number of shares to be counted
against the share reserve prior to the settlement of the award shall be the
maximum number of shares that could be received under that particular award.

 

(2)                                 Where two or more types of awards are
granted to a grantee in tandem with each other, such that the exercise of one
type of award with respect to a number of shares cancels at least an equal
number of shares of the other, the number of shares to be counted against the
share reserve shall be the largest number that would be counted against the
share reserve under either of the awards.

 

2

--------------------------------------------------------------------------------



 

(3)                                 Substitute Awards shall not be counted
against the share reserve, nor shall they reduce the shares authorized for grant
to a Participant in any calendar year.

 

(4)                                 For purposes of these rules, with respect to
awards that are made in the form of Units (as defined in Section 1.6) or that
are convertible into Units, each Unit subject to such award shall be treated as
one share of Common Stock.

 

(b)                                 Effect of Forfeiture and Other Actions.  Any
shares of Common Stock or Units subject to an award granted under this Plan or
the Prior Plan that is forfeited or expires or is settled for cash shall, to the
extent of such forfeiture, expiration or cash settlement, again become available
for awards under this Plan, and correspondingly increase the total number of
shares of Common Stock available for grant and issuance under Section 1.5(a). 
The following shares of Common Stock or Units shall not, however, again become
available for awards or increase the number of shares available for grant under
Section 1.5(a):  (i) shares of Common Stock tendered by the grantee or withheld
in payment of the purchase price of a stock option issued under this Plan or the
Prior Plan, (ii) shares of Common Stock or Units tendered by the grantee or
withheld to satisfy any tax withholding obligation with respect to an award
under this Plan or the Prior Plan, (iii) shares of Common Stock repurchased by
the Company with proceeds received from the exercise of an option issued under
this Plan or the Prior Plan, and (iv) shares of Common Stock subject to a stock
appreciation right issued under this Plan or the Prior Plan that are not issued
in connection with the stock settlement of that stock appreciation right upon
its exercise.

 

(c)                                  Source of Shares.  Shares of Common Stock
that shall be subject to issuance pursuant to the Plan shall be authorized and
unissued or treasury shares of Common Stock.

 

(d)                                 Effect of Plans Operated by Acquired
Companies.  If a company acquired by the Partnership or any Affiliate or with
which the Partnership or any Affiliate combines has shares available under a
pre-existing plan approved by stockholders and not adopted in contemplation of
such acquisition or combination, the shares available for grant pursuant to the
terms of such pre-existing plan (as adjusted, to the extent appropriate, using
the exchange ratio or other adjustment or valuation ratio or formula used in
such acquisition or combination to determine the consideration payable to the
holders of common stock of the entities party to such acquisition or
combination) may be used for awards under the Plan and shall not reduce the
shares of Common Stock authorized for grant under the Plan.  Awards using such
available shares shall not be made after the date awards or grants could have
been made under the terms of the pre-existing plan, absent the acquisition or
combination, and shall only be made to eligible award recipients who were not
employees of the Partnership or any Affiliate or Eligible Directors prior to
such acquisition or combination.

 

1.6                               Definitions of Certain Terms.

 

(a)                                 “Affiliate” means any entity which, at the
time of reference, directly, or indirectly through one or more intermediaries,
controls, is controlled by, or is under common control with, the Partnership, as
determined by the Committee in its sole and absolute discretion; provided,
however, that the Company and Affiliates of the Company shall be considered
Affiliates of the Partnership.

 

3

--------------------------------------------------------------------------------



 

(b)                                 “Board” means the Board of Directors of the
Company.

 

(c)                                  “Change of Control” shall have the meaning
set forth in Section 5.11(d).

 

(d)                                 “Common Stock” means the shares of common
stock, par value $0.0001 per share, of the Company as constituted on the
effective date of this Plan, all rights which may hereafter trade with such
shares of common stock, and any other shares into which such common stock shall
thereafter be changed by reason of a recapitalization, merger, consolidation,
split-up, combination, exchange of shares or the like.

 

(e)                                  “Eligible Director” means a director of the
Company who is not an employee of the Partnership or any of its Affiliates.

 

(f)                                   “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

 

(g)                                  “Fair market value” of a share of Common
Stock or a Unit as of any date shall be the closing price of a share of Common
Stock as reported on the New York Stock Exchange for the date of grant if shares
of Common Stock are then trading upon such exchange, or if no sale of Common
Stock occurred on that date, on the next preceding date on which a sale
occurred, or if the Common Stock is not trading on the New York Stock Exchange,
then the closing price of a share of Common Stock as reported by such other
stock exchange on which shares of the Common Stock are principally trading, on
such date.  In no event shall the fair market value of any share be less than
its par value.

 

(h)                                 “LTIP Units” mean long-term incentive plan
interests in the Partnership created under the Partnership Agreement which,
under certain conditions, are convertible into Units.

 

(i)                                     “Partnership Agreement” means the Eighth
Amended and Restated Agreement of Limited Partnership Agreement of the
Partnership, as amended or restated from time to time hereafter, including any
certificates of designation establishing the powers, preferences, economic
rights and conditions to vesting of a series of LTIP Units.

 

(j)                                    “Performance Cycle” means the period of
time established by the Committee in its sole and absolute discretion within
which Performance Goals are required to be attained or satisfied.

 

(k)                                 “Performance Goals” mean the performance
goals established by the Committee with respect to the Company, the Partnership
or any Affiliates, in the Committee’s sole and absolute discretion.  Without
limiting the foregoing, (i) the Performance Goals may be based on any one or any
combination of specified business criteria including, but not limited to: 
(A) earnings per share; (B) return on equity; (C) return on assets; (D) market
value per share; (E) funds from operations; (F) return to stockholders
(including dividends); (G) revenues; (H) cash flow; (I) cost reduction goals;
(J) implementation or completion of critical activities, including achieving
goals set for development, leasing and marketing activities; (K) return on
capital deployed; (L) debt, credit or other leverage measures or ratios;
(M) improvement in cash flow; (N) net operating income; and (O) such other
criteria as may be determined by the Committee in its sole and absolute
discretion; and (ii) the Performance Goals with respect to those business
criteria may be determined on a corporate, regional, departmental or divisional

 

4

--------------------------------------------------------------------------------



 

basis and may be expressed in absolute terms or by reference to an identified
variable standard or by reference to comparative performance of an identified
group of businesses.

 

(l)                                     “Prior Plan” means the Simon Property
Group, L.P. Amended and Restated 1998 Stock Incentive Plan.

 

(m)                             “Substitute Award” means an award granted under
this Plan upon the assumption of, or in substitution for, outstanding equity
awards previously granted by a company or other entity in connection with a
corporate transaction, including a merger, combination, consolidation or
acquisition of property or stock.

 

(n)                                 “Units” means units of limited partnership
interests of the Partnership as defined in the Partnership Agreement which are
exchangeable for shares of Common Stock on a one-for-one basis or cash as
selected by the General Partner.

 

1.7                               Agreements Evidencing Awards.

 

(a)                                 Awards granted under the Plan shall be
evidenced by written or electronic agreements.  Any such agreements shall
(i) contain such provisions not inconsistent with the terms of the Plan as the
Committee may in its sole and absolute discretion deem necessary or desirable
and (ii) be referred to herein as “Plan agreements.”

 

(b)                                 Each Plan agreement shall set forth the
number of shares of Common Stock, LTIP Units or Units subject to the award
granted thereby.

 

(c)                                  Each Plan agreement with respect to the
granting of a related stock appreciation right shall set forth the number of
shares of Common Stock subject to the related option which shall also be subject
to the related stock appreciation right granted thereby.

 

(d)                                 Each Plan agreement with respect to the
granting of an option shall set forth the amount (the “option exercise price”)
payable by the grantee in connection with the exercise of the option evidenced
thereby.  Except with regard to Substitute Awards, the option exercise price per
share shall not be less than the fair market value of a share of Common Stock on
the date the option is granted.

 

(e)                                  Each Plan agreement with respect to a stock
appreciation right award shall set forth the amount (the “appreciation base”)
over which appreciation will be measured upon exercise of the stock appreciation
right evidenced thereby.  The appreciation base per share of Common Stock
subject to a stock appreciation right that is not a Substitute Award shall not
be less than (i) in the case of an unrelated stock appreciation right, the fair
market value of a share of Common Stock on the date the stock appreciation right
is granted, or (ii) in the case of a related stock appreciation right, the
higher of the fair market value of a share of Common Stock on the date the stock
appreciation right is granted or the option exercise price per share of Common
Stock subject to the related option.

 

(f)                                   Each Plan agreement with respect to a
performance award, including an LTIP Unit award, shall set forth the maximum
number of shares of Common Stock, cash or Units to which a grantee may be
entitled upon fulfillment of all applicable conditions and the terms, if

 

5

--------------------------------------------------------------------------------



 

any, on which the award may be converted into or exchanged for shares of Common
Stock or Units.

 

1.8                               Awards to Foreign Service Providers.

 

The Committee may, in its sole and absolute discretion, grant awards to service
providers who are foreign nationals, who are located outside of the United
States or who are not compensated from a payroll maintained in the United
States, or who are otherwise subject to (or could cause the Partnership or the
Company to be subject to) legal or regulatory requirements of countries outside
of the United States, on such terms and conditions different from those
specified in this Plan as may, in the judgment of the Committee, be necessary or
desirable to comply with applicable foreign laws and regulatory requirements to
promote achievement of the purposes of the Plan.  In connection therewith, the
Committee may, in its sole and absolute discretion, establish such subplans and
modify exercise procedures and other Plan rules and procedures to the extent
such actions are deemed necessary or desirable, and may take any other such
action that it deems advisable to obtain local regulatory approvals or to comply
with any necessary local governmental regulatory exemptions.

 

ARTICLE 2
STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

2.1                               Grants of Stock Options.

 

The Committee may, in its sole and absolute discretion, grant options to
purchase shares of Common Stock in such amounts and subject to such terms and
conditions as the Committee shall from time to time in its sole and absolute
discretion determine, subject to the terms of the Plan; provided, however, that,
other than with respect to Substitute Awards, the exercise price of any options
shall not be less than fair market value of a share of Common Stock on the date
of grant.

 

2.2                               Reserved.

 

2.3                               Grants of Stock Appreciation Rights.

 

(a)                                 Related Stock Appreciation Rights.  The
Committee may, in its sole and absolute discretion, grant a related stock
appreciation right in connection with all or any part of an option granted under
the Plan, either at the time the related option is granted or any time
thereafter prior to the exercise, termination or cancellation of such option,
and subject to such terms and conditions as the Committee shall from time to
time in its sole and absolute discretion determine, subject to the terms of the
Plan.  The grantee of a related stock appreciation right shall, subject to the
terms of the Plan and the applicable Plan agreement, have the right to surrender
to the Partnership for cancellation all or a portion of the related option
granted under the Plan, but only to the extent that such option is then
exercisable, and to be paid therefor an amount equal to the excess (if any) of
(i) the aggregate fair market value of the shares of Common Stock subject to
such option or portion thereof (determined as of the date of exercise of such
stock appreciation right), over (ii) the aggregate appreciation base (determined
pursuant to Section 1.7(e)) of the shares of Common Stock subject to such stock
appreciation right or portion thereof.

 

6

--------------------------------------------------------------------------------



 

(b)                                 Unrelated Stock Appreciation Rights.  The
Committee may, in its sole and absolute discretion, grant an unrelated stock
appreciation right in such amount and subject to such terms and conditions, as
the Committee shall from time to time in its sole and absolute discretion
determine, subject to the terms of the Plan.  The grantee of an unrelated stock
appreciation right shall, subject to the terms of the Plan and the applicable
Plan agreement, have the right to surrender to the Partnership for cancellation
all or a portion of such stock appreciation right, but only to the extent that
such stock appreciation right is then exercisable, and to be paid therefor an
amount equal to the excess (if any) of (i) the aggregate fair market value of
the shares of Common Stock subject to such stock appreciation right or portion
thereof (determined as of the date of exercise of such stock appreciation
right), over (ii) the aggregate appreciation base (determined pursuant to
Section 1.7(e)) of the shares of Common Stock subject to such stock appreciation
right or portion thereof.

 

(c)                                  Payment.  Payment due to the grantee upon
exercise of a stock appreciation right shall be made in cash and/or in Common
Stock (valued at the fair market value thereof as of the date of exercise) as
determined by the Committee in its sole and absolute discretion and set forth in
the underlying Plan agreement.

 

2.4                               Exercise of Related Stock Appreciation Right
Reduces Shares Subject to Option.

 

Upon any exercise of a related stock appreciation right or any portion thereof,
the number of shares of Common Stock subject to the related option shall be
reduced by the number of shares of Common Stock in respect of which such stock
appreciation right shall have been exercised.

 

2.5                               Exercisability of Options and Stock
Appreciation Rights.

 

(a)                                 Exercisability.  Each Plan agreement shall
set forth the period during which and the conditions subject to which the option
or stock appreciation right evidenced thereby shall be exercisable, as
determined by the Committee in its sole and absolute discretion; provided,
however, that (i) subject to Section 5.16, no option or stock appreciation right
shall be exercisable prior to the first anniversary of the date of grant and
(ii) subject to Section 2.8, (x) no option or unrelated stock appreciation right
shall be exercised later than ten years after its date of grant and (y) no
related stock appreciation right shall be exercised later than the expiration,
cancellation, forfeiture or other termination of the related option.

 

(b)                                 Exercise of Related Stock Appreciation
Right.  Unless the applicable Plan agreement otherwise provides, a related stock
appreciation right shall be exercisable at any time during the period that the
related option may be exercised.

 

(c)                                  Partial Exercise Permitted.  Unless the
applicable Plan agreement otherwise provides, an option or stock appreciation
right granted under the Plan may be exercised from time to time as to all or
part of the full number of shares as to which such option or stock appreciation
right shall then be exercisable.

 

(d)                                 Notice of Exercise; Exercise Date.

 

7

--------------------------------------------------------------------------------



 

(1)                                 An option or stock appreciation right shall
be exercisable by the filing of a written notice of exercise with the
Partnership, on such form and in such manner as the Committee shall in its sole
and absolute discretion prescribe, and by payment in accordance with
Section 2.6.

 

(2)                                 Unless the applicable Plan agreement
otherwise provides or the Committee in its sole and absolute discretion
otherwise determines, the date of exercise of an unrelated stock appreciation
right shall be the date the Partnership receives such written notice of
exercise.

 

(3)                                 For purposes of the Plan, the “option
exercise date” shall be the date specified in the applicable Plan agreement.

 

2.6                               Payment of Option Price.

 

(a)                                 Tender Due Upon Notice of Exercise.  Any
written notice of exercise of an option shall be accompanied by payment of the
full purchase price for the shares being purchased, and the grantee shall have
no right to receive shares of Common Stock with respect to an option exercise
unless payment of the option exercise price is made.

 

(b)                                 Manner of Payment.  Payment of the option
exercise price shall be made in any combination of the following:

 

(1)                                 by certified or official bank check payable
to the Company (or the equivalent thereof acceptable to the Committee in its
sole and absolute discretion);

 

(2)                                 with the consent of the Committee in its
sole and absolute discretion, by personal check (subject to collection), which
may in the Committee’s sole and absolute discretion be deemed conditional;

 

(3)                                 if and to the extent provided in the
applicable Plan agreement, by delivery of previously acquired shares of Common
Stock having a fair market value (determined as of the option exercise date)
equal to the portion of the option exercise price being paid thereby, provided
that the Committee may, in its sole and absolute discretion, require the grantee
to furnish an opinion of counsel acceptable to the Committee to the effect that
such delivery would not result in the grantee incurring any liability under
Section 16(b) of the Exchange Act and does not require any Consent (as defined
in Section 5.2);

 

(4)                                 with the consent of the Committee in its
sole and absolute discretion, by the promissory note and agreement of the
grantee providing for payment with interest on the unpaid balance accruing at a
rate not less than that needed to avoid the imputation of income under Code
section 7872 and upon such terms and conditions (including the security, if any,
therefor) as the Committee may determine in its sole and absolute discretion;
provided, however, no grantee who is subject to Section 402 of the
Sarbanes-Oxley Act of 2002 (the “S-O Act”), or any successor provision thereto,
may pay pursuant to this clause (iv);

 

8

--------------------------------------------------------------------------------



 

(5)                                 by withholding of any portion of the shares
of Common Stock that would otherwise be delivered upon exercise of the option;

 

(6)                                 unless otherwise determined by the Committee
in its sole and absolute discretion, by delivery to the Company of an assignment
of a sufficient amount of the proceeds from the sale of Common Stock acquired
upon exercise to pay for all of the Common Stock acquired upon exercise and an
authorization to the broker or selling agent to pay that amount to the Company,
which sale shall be made at the grantee’s direction at the time of exercise; or

 

(7)                                 by any other means which the Committee, in
its sole and absolute discretion, determines to be consistent with the purposes
of the Plan.

 

(c)                                  Issuance of Shares.  As soon as practicable
after receipt of full payment, the Company shall, subject to the provisions of
Section 5.2, deliver to the grantee one or more certificates for, or cause the
records of the Company to reflect, the shares of Common Stock so purchased,
which certificates or notation in the records of the Company may bear such
legends as the Company may deem appropriate concerning restrictions on the
disposition of the shares in accordance with applicable securities laws,
rules and regulations or otherwise.

 

2.7                               Termination of Service.

 

For purposes of the Plan, “termination of service” means, in the case of an
employee, the termination of the employment relationship between the employee
and the Partnership and all Affiliates; and in the case of an individual who is
not an employee, the termination of the service relationship between the
individual and the Partnership and all Affiliates.  Subject to the other
provisions of the Plan and unless the applicable Plan agreement otherwise
provides:

 

(a)                                 General Rule.  All options and stock
appreciation rights granted to a grantee shall terminate upon his termination of
service for any reason (including death) except to the extent post-service
exercise of the vested portion of an option or stock appreciation right is
permitted in accordance with this Section 2.7 or the underlying Plan agreement. 
The “vested portion” of any option or stock appreciation right shall mean the
portion thereof which is exercisable immediately prior to the grantee’s
termination of service for any reason.

 

(b)                                 Improper Activity.  All options and stock
appreciation rights granted to a grantee shall terminate and expire as of the
grantee’s termination of service for “cause” (as such term may be defined in the
applicable Plan agreement), whether or not the grantee is a party to a written
service contract.

 

(c)                                  Regular Termination; Leaves of Absence.  If
the grantee’s service terminates for reasons other than as provided in
subsection (b) or (d) of this Section 2.7, the portion of options and stock
appreciation rights granted to such grantee which were exercisable immediately
prior to such termination of service may be exercised until the earlier of
(i) 30 days after his termination of service or (ii) the date on which such
options and stock appreciation rights terminate or expire in accordance with the
provisions of the Plan (other than this Section 2.7) and the Plan agreement;
provided, that the Committee may in its sole discretion determine such other
period for exercise in the case of an individual whose service terminates solely
because the

 

9

--------------------------------------------------------------------------------



 

employer ceases to be an Affiliate or the grantee transfers employment with the
Partnership’s consent to a purchaser of a business disposed of by the
Partnership.  The Committee may in its sole discretion determine (i) whether any
leave of absence (including short-term or long-term disability or medical leave)
shall constitute a termination of service for purposes of the Plan, and (ii) the
impact, if any, of any such leave on outstanding awards under the Plan.  The
Committee shall not, however, have the discretion to grant any extension of an
exercise or expiration period that would subject the grantee to gross income
inclusion, interest, or additional tax pursuant to Code section 409A.

 

(d)                                 Death; Disability; Retirement.  If a
grantee’s service terminates by reason of death, disability, or retirement at or
after age 65, the portion of options and stock appreciation rights granted to
such grantee which were exercisable immediately prior to such termination of
service may be exercised until the earlier of (i) one year after his termination
of service in the case of death or disability or three years after his
termination of service by reason of retirement, or (ii) the date on which such
options and stock appreciation rights terminate or expire in accordance with the
Plan agreement.  For purposes of this Section 2.7, the term “disability” shall
mean, with respect to any grantee, a “permanent and total disability” as defined
in section 22(e)(3) of the Code.

 

2.8                               Special ISO Requirements.

 

In order for a grantee to receive special tax treatment with respect to stock
acquired under an option intended to be an incentive stock option, the grantee
of such option must be, at all times during the period beginning on the date of
grant and ending on the day three months before the date of exercise of such
option, an employee of the Company or any of the Company’s parent or subsidiary
corporations (within the meaning of Code section 424), or of a corporation or a
parent or subsidiary corporation of such corporation issuing or assuming a stock
option in a transaction to which Code section 424(a) applies.  The aggregate
fair market value, determined as of the date an option is granted, of the Common
Stock for which any grantee may be awarded incentive stock options which are
first exercisable by the grantee during any calendar year under the Plan (and
any other stock option plan to be taken into account under Code section 422(d))
shall not exceed $100,000.  If an option granted under the Plan is intended to
be an incentive stock option, and if the grantee, at the time of grant, owns
stock possessing 10% or more of the total combined voting power of all classes
of stock of the grantee’s employer corporation or of its parent or subsidiary
corporation, then (i) the option exercise price per share shall in no event be
less than 110% of the fair market value of the Common Stock on the date of such
grant and (ii) such option shall not be exercisable after the expiration of five
years after the date such option is granted.  The total number of shares of
Common Stock that may be issued under the Plan upon the exercise of incentive
stock options shall not exceed 3,000,000 shares.

 

ARTICLE 3
AWARDS OTHER THAN STOCK OPTIONS AND STOCK APPRECIATION RIGHTS

 

3.1                               Restricted Stock and Restricted Stock Unit
Awards.

 

(a)                                 Grant of Awards.  The Committee may, in its
sole and absolute discretion, grant restricted stock or restricted stock unit
awards, alone or in tandem with other awards, under the

 

10

--------------------------------------------------------------------------------



 

Plan in such amounts and subject to such terms and conditions as the Committee
shall from time to time in its sole and absolute discretion determine.  The
vesting of a restricted stock or restricted stock unit award granted under the
Plan may be conditioned upon the completion of a specified period of service
with the Partnership or any Affiliate, upon the attainment of specified
Performance Goals within specified Performance Cycles, and/or upon such other
criteria as the Committee may determine in its sole and absolute discretion;
provided, however; that subject to Section 5.16, every award of restricted stock
or restricted stock units must have a minimum period of service of twelve
consecutive months.

 

(b)                                 Payment.  Each Plan agreement with respect
to a restricted stock award shall set forth the amount (if any) to be paid by
the grantee with respect to such award.  If a grantee makes any payment for an
award of restricted stock or restricted stock units which does not vest,
appropriate payment may be made to the grantee following the forfeiture of such
award on such terms and conditions as the Committee may determine in its sole
and absolute discretion.

 

(c)                                  Forfeiture Upon Termination of Service. 
Unless the applicable Plan agreement otherwise provides or the Committee
otherwise determines in its sole and absolute discretion, (i) if a grantee’s
service terminates for any reason before all of his restricted stock or
restricted stock unit awards have vested, such unvested awards shall terminate
and expire upon such termination of service, and (ii) in the event any condition
to the vesting of restricted stock or restricted stock unit awards is not
satisfied within the period of time permitted therefor, the shares subject to
such awards shall be returned to the Partnership.  If a grantee’s service
terminates by reason of death or disability any unvested portion of a restricted
stock or restricted stock unit award which has been earned as a result of the
attainment of applicable Performance Goals shall be fully vested and earned as
determined in accordance with the applicable award agreement upon the awardee’s
date of death or disability.

 

(d)                                 Issuance of Shares of Restricted Stock.  The
Committee may, in its sole and absolute discretion, provide that one or more
certificates representing restricted stock awards shall be registered in the
grantee’s name (or otherwise reflected in the records of the Company) and bear
an appropriate legend specifying that such shares are not transferable and are
subject to the terms and conditions of the Plan and the applicable Plan
agreement, or that such certificate or certificates shall be held in escrow by
the Partnership on behalf of the grantee until such shares vest or are
forfeited, all on such terms and conditions as the Committee may determine in
its sole and absolute discretion.  Unless the applicable Plan agreement
otherwise provides, no share of restricted stock may be assigned, transferred,
otherwise encumbered or disposed of by the grantee until such share has vested
in accordance with the terms of such award.  Subject to the provisions of
Section 5.3, as soon as practicable after any restricted stock award shall vest,
the Partnership shall issue or reissue to the grantee (or to his designated
beneficiary in the event of the grantee’s death) one or more certificates for
the Common Stock represented by such restricted stock award (or otherwise cause
such Common Stock to be reflected in the records of the Company) without such
restricted legend.

 

(e)                                  Grantees’ Rights Regarding Restricted
Stock.  Unless the applicable Plan agreement otherwise provides, (i) a grantee
may vote and receive dividends on restricted stock awarded under the Plan, and
(ii) any stock received as a dividend on, or in connection with a

 

11

--------------------------------------------------------------------------------



 

stock split of, a restricted stock award shall be subject to the same
restrictions as such restricted stock.

 

(f)                                   Settlement of Vested Restricted Stock Unit
Awards.  The Plan agreement relating to an award of restricted stock units shall
specify (i) whether such award may be settled in shares of Common Stock or cash
or a combination thereof and (ii) whether the holder thereof shall be entitled
to receive, on a current or deferred basis, dividend equivalents, and, if
determined by the Committee in its sole and absolute discretion, interest on, or
the deemed reinvestment of, any deferred dividend equivalents, with respect to
the number of shares of Common Stock subject to such award.  Prior to the
settlement of an award of restricted stock units, the holder of such award shall
have no rights as a stockholder of the Company with respect to the shares of
Common Stock subject to such award, excluding the right to receive any dividend
equivalents granted pursuant to this Section 3.2(f).

 

3.2                               Common Stock Awards.

 

Subject to the limitation set forth in Section 5.16, the Committee may, in its
sole and absolute discretion, issue awards under the Plan, payable in Common
Stock, including, but not limited to awards of Common Stock equal to dividends
declared on Common Stock, alone or in tandem with other awards, in such amounts
and subject to such terms and conditions as the Committee shall from time to
time in its sole and absolute discretion determine.  Such Common Stock awards
under the Plan shall relate to a specified maximum number of shares granted as,
or in payment of, a bonus, or to provide incentives or recognize special
achievements or contributions.

 

3.3                               Performance Awards.

 

(a)                                 Grant of Performance Award.  The Committee
may, in its sole and absolute discretion, grant performance awards under the
Plan that include the right to acquire shares of Common Stock, cash or Units
exchangeable for Common Stock, along with the right to receive current or on a
deferred or contingent basis dividends from the Company or distributions from
the Partnership, in such amounts and subject to such terms and conditions as the
Committee shall from time to time in its sole and absolute discretion determine,
subject to the terms of the Plan and the Partnership Agreement.  Subject to
Section 5.16, any performance award which is based in whole or in part on the
achievement of specified Performance Goals must relate to a Performance Cycle of
not less than twelve consecutive months.

 

(b)                                 Terms.  Each performance award under the
Plan shall relate to a specified maximum number of shares of Common Stock or
Units and shall be exchangeable, in whole or in part, for shares of Common Stock
on a one-for-one basis, or cash, as selected by the General Partner (or such
other form of consideration as may be determined by the Committee in its sole
and absolute discretion equivalent in value thereto) at the end of a specified
Performance Cycle on such terms as may be established by the Committee in it
sole and absolute discretion.  The number of such shares of Common Stock or
Units or cash which may be deliverable pursuant to such performance award shall
be based upon the degree of attainment of Performance Goals over a Performance
Cycle as may be established by the Committee in its sole and absolute
discretion.  The Committee may, in its sole and absolute discretion, provide for
full or partial credit, prior to

 

12

--------------------------------------------------------------------------------



 

completion of such Performance Cycle or achievement of the degree of attainment
of the Performance Goals specified in connection with such performance award, in
the event of the participant’s death, disability, or such other circumstances,
if applicable, as the Committee may determine in its sole and absolute
discretion to be fair and equitable to the participant or in the interest of the
Partnership and its Affiliates.

 

ARTICLE 4
GRANTS OF RESTRICTED STOCK TO ELIGIBLE DIRECTORS

 

4.1                               Grants to Eligible Directors.

 

Subject to Section 3.4, the Committee may, in its sole and absolute discretion,
grant Eligible Directors of the Company awards under the Plan in accordance with
this Article 4.  Grants under this Article 4 may be made on a discretionary
basis from time to time or on a continuing basis upon the election or
appointment of an Eligible Director as determined by the Committee in its sole
and absolute discretion.

 

4.2                               Amount of Awards.

 

The Committee shall, in its sole and absolute discretion, determine the amount
of each award, which may be made by a reference to the number of shares of
Common Stock, a dollar amount to be divided by the fair market value of the
Common Stock on the date of grant, a dollar amount to be divided by the average
fair market value of the Common Stock over a period of time specified by the
Committee or a dollar value.  The Committee may, in its sole and absolute
discretion, grant additional awards to Eligible Directors serving on specified
committees of the Board, acting as chairs of any such committee or acting as
lead director or any other capacity relating to the Board.  The aggregate [value
of cash compensation and] grant date fair market value of equity awards that may
be [awarded or] granted during any fiscal year of the Company to any Eligible
Director shall not exceed $[750,000](1).

 

4.3                               Terms of Awards.

 

(a)                                 Vesting.  Except as expressly provided
otherwise in the Plan agreement [or with respect to cash awards], each award
under this Article 4 shall fully vest on the first anniversary of the date of
grant of such award.  Except as provided in Section 4.4, as provided otherwise
in the Plan agreement or as otherwise determined by the Committee, if an
Eligible Director’s service as a director terminates before all of his or her
awards have vested, any unvested portion of an award shall terminate and expire
upon such termination of service.  If an Eligible Director’s service terminates
by reason of death or disability or after an Eligible Director has served a
minimum of five annual terms as director of the Company, its predecessors or
successors, any unvested portion of an award, may, upon determination of the
Committee or the Board of Directors of the Company, become fully vested without
completion of the minimum period of service requirement.

 

--------------------------------------------------------------------------------

(1)  Applicable dollar limit to be discussed and consider whether to include a
cash limit.

 

13

--------------------------------------------------------------------------------



 

(b)                                 Grantee’s Rights.  A grantee may vote and
receive dividends on restricted stock awards granted hereunder.  Any stock or
other property paid as a dividend on, or in connection with a stock split of, a
restricted stock award, shall be subject to the same restrictions that apply to
such restricted stock award.

 

(c)                                  Issuance of Shares.  The transfer agent of
the Common Stock shall create book entries evidencing the restricted stock
awards established in the Eligible Director’s name which shall be subject to
restrictions on transfer and the terms and conditions of the Plan.  No shares of
Common Stock subject to an award granted under this Article 4 may be assigned,
transferred, otherwise encumbered or disposed of by the grantee until such award
has vested and only after the underlying shares of Common Stock have been
released pursuant to Section 4.5 hereof.

 

4.4                               Change of Control.

 

The Plan agreement for an award under this Article 4 may provide that, in the
event of a Change of Control prior to the date the award fully vests, the
unvested portion of the award not previously vested shall become immediately
vested and deferred pursuant to Section 4.5.

 

4.5                               Deferred Delivery; Reinvestment of Dividends.

 

Except as expressly provided otherwise in the Plan agreement, upon vesting, the
delivery of the shares of Common Stock underlying any awards shall be deferred
in accordance with the terms of the Director Deferred Compensation Plan until an
Eligible Director’s service as a director of the Company terminates.  During the
deferral period, all cash dividends payable with respect to such shares of
Common Stock shall be reinvested in shares of Common Stock pursuant to terms of
the Company’s dividend reinvestment plan as in effect from time to time and
delivery of any such shares shall also be deferred pursuant to the Director
Deferred Compensation Plan.

 

ARTICLE 5
MISCELLANEOUS

 

5.1                               Amendment of the Plan; Modification of Awards.

 

(a)                                 Plan Amendments.  The Partnership, by action
of its General Partner, may, without approval of other partners in the
Partnership, at any time and from time to time suspend, terminate or amend the
Plan in any respect whatsoever, except that no such amendment shall materially
impair any rights under any award theretofore made under the Plan without the
consent of the grantee of such award.  Furthermore, the General Partner shall
submit for stockholder approval any amendment (other than an amendment pursuant
to the adjustment provisions of Section 5.6) required to be submitted for
stockholder approval by law, regulation or applicable stock exchange
requirements or that otherwise would:  (i) increase the maximum number of shares
of Common Stock that may be awarded in Section 1.5(a); (ii) extend the
Termination Date (as defined in Section 5.13) of this Plan; (iii) change the
class of persons eligible to be participants or (iv) modify the Eligible
Director compensation limit set forth in Section 4.2.  Any Plan amendment shall
be obtained in such a manner and to such a degree as is required by applicable
law or regulation.

 

14

--------------------------------------------------------------------------------



 

(b)                                 Award Modifications.  Subject to the consent
of the grantee and the terms and conditions of the Plan (including
Section 5.1(a)), the Committee may, in its sole and absolute discretion, amend
outstanding Plan agreements with such grantee, including, without limitation,
any amendment which would (i) accelerate the time or times at which an award may
vest or become exercisable and/or (ii) extend the scheduled termination or
expiration date of the award; provided, however, that the Committee shall not
enter into any amendments of outstanding agreements that would subject the
grantee to gross income inclusion, interest, or additional tax pursuant to Code
section 409A.

 

5.2                               Restrictions.

 

(a)                                 Consent Requirements.  If the Committee
shall at any time determine in its sole and absolute discretion that any Consent
(as hereinafter defined) is necessary or desirable as a condition of, or in
connection with, the granting of any award under the Plan, the acquisition,
issuance or purchase of shares or other rights hereunder or the taking of any
other action hereunder (each such action being hereinafter referred to as a
“Plan Action”), then such Plan Action shall not be taken, in whole or in part,
unless and until such Consent shall have been effected or obtained to the full
satisfaction of the Committee.  Without limiting the generality of the
foregoing, if (i) the Committee may make any payment under the Plan in cash,
Common Stock or both, and (ii) the Committee determines that Consent is
necessary or desirable as a condition of, or in connection with, payment in any
one or more of such forms, then the Committee shall be entitled to determine not
to make any payment whatsoever until such Consent has been obtained.

 

(b)                                 Consent Defined.  The term “Consent” as used
herein with respect to any Plan Action means (i) any and all listings,
registrations or qualifications in respect thereof upon any securities exchange
or other self-regulatory organization or under any federal, state or local law,
rule or regulation, (ii) the expiration, elimination or satisfaction of any
prohibitions, restrictions or limitations under any federal, state or local law,
rule or regulation or the rules of any securities exchange or other
self-regulatory organization, (iii) any and all written agreements and
representations by the grantee with respect to the disposition of shares, or
with respect to any other matter, which the Committee shall deem necessary or
desirable to comply with the terms of any such listing, registration or
qualification or to obtain an exemption from the requirement that any such
listing, qualification or registration be made, and (iv) any and all consents,
clearances and approvals in respect of a Plan Action by any governmental or
other regulatory bodies or any parties to any loan agreements or other
contractual obligations of the Partnership or any Affiliate.

 

5.3                               Nontransferability.

 

Except as expressly authorized by the Committee in the Plan agreement, no award
granted to any grantee under the Plan shall be assignable or transferable by the
grantee other than by will or by the laws of descent and distribution and during
the lifetime of the grantee, all rights with respect to any option or stock
appreciation right granted to the grantee under the Plan shall be exercisable
only by the grantee.

 

15

--------------------------------------------------------------------------------



 

5.4                               Withholding Taxes.

 

(a)                                 Whenever under the Plan shares of Common
Stock are to be delivered pursuant to an award, the Committee may require as a
condition of delivery that the grantee remit an amount sufficient to satisfy all
federal, state and other governmental withholding tax requirements related
thereto.  Shares of Common Stock to be delivered or withheld may not have an
aggregate fair market value in excess of the amount determined by applying the
minimum statutory withholding rate (or, if permitted by the Committee, such
other rate as will not cause adverse accounting consequences under the
accounting rules then in effect, and as is permitted under applicable Internal
Revenue Service withholding rules).  Whenever cash is to be paid under the Plan
(whether upon the exercise of stock appreciation right or otherwise), the
Partnership may, as a condition of its payment, deduct therefrom, or from any
salary or other payments due to the grantee, an amount sufficient to satisfy all
federal, state and other governmental withholding tax requirements related
thereto or to the delivery of any shares of Common Stock under the Plan.

 

(b)                                 Without limiting the generality of the
foregoing, a grantee may elect to satisfy all or part of the foregoing
withholding requirements:

 

(1)                                 by certified or official bank check payable
to the Company (or the equivalent thereof acceptable to the Committee in its
sole and absolute discretion);

 

(2)                                 with the consent of the Committee in its
sole and absolute discretion, by personal check (subject to collection), which
may in the Committee’s sole and absolute discretion be deemed conditional;

 

(3)                                 by delivery of unrestricted shares of Common
Stock owned by the grantee having a fair market value (determined as of the date
of such delivery by the grantee) equal to all or part of the amount to be so
withheld, provided that (i) the Committee may require, as a condition of
accepting any such delivery, the grantee to furnish an opinion of counsel
acceptable to the Committee to the effect that such delivery would not result in
the grantee incurring any liability under Section 16(b) of the Exchange Act, and
(ii) the Committee may permit any such delivery to be made by withholding shares
of Common Stock from the shares otherwise issuable pursuant to the award giving
rise to the tax withholding obligation (in which event the date of delivery
shall be deemed the date such award was exercised) having a fair market value
(determined as of the date of such exercise);

 

(4)                                 with the consent of the Committee in its
sole and absolute discretion, by the promissory note and agreement of the
grantee providing for payment with interest on the unpaid balance accruing at a
rate not less than that needed to avoid the imputation of income under Code
section 7872 and upon such terms and conditions (including the security, if any,
therefor) as the Committee may determine in its sole and absolute discretion;
provided, however, no grantee who is subject to Section 402 of the S-O Act, or
any successor provision thereto, may pay pursuant to this clause (4);

 

(5)                                 in the case of an option, unless otherwise
determined by the Committee in its sole and absolute discretion, by delivery to
the Company of an assignment of a sufficient amount of the proceeds from the
sale of Common Stock acquired upon exercise to pay for all of the Common Stock
acquired upon exercise and an authorization to the

 

16

--------------------------------------------------------------------------------



 

broker or selling agent to pay that amount to the Company, which sale shall be
made at the grantee’s direction at the time of exercise; or

 

(6)                                 by any other means which the Committee, in
its sole and absolute discretion, determines to be consistent with the purposes
of the Plan.

 

5.5                               Adjustments Upon Changes in Capitalization.

 

If and to the extent specified by the Committee, (i) the number of shares of
Common Stock which may be issued pursuant to awards under the Plan, (ii) the
number of shares of Common Stock subject to awards, (iii) the option exercise
price and appreciation base of options and stock appreciation rights theretofore
granted under the Plan, and (iv) the amount payable by a grantee in respect of
an award, in each case, shall be appropriately adjusted (as the Committee may
determine in its sole and absolute discretion) for any change in (x) the number
of issued shares of Common Stock or outstanding Units resulting from the
subdivision or combination of shares of Common Stock or Units or other capital
adjustments, or (y) the payment of a stock dividend or Partnership distribution
in the form of additional Units after the effective date of the Plan, or
(z) other change in such shares of Common Stock or Units effected without
receipt of consideration.  Notwithstanding the foregoing, any awards covering
fractional shares of Common Stock or Units resulting from any such adjustment
shall be eliminated, and each incentive stock option granted under the Plan
shall not be adjusted in a manner that causes such option to fail to continue to
qualify as an “incentive stock option” within the meaning of Code section 422. 
Adjustments under this Section shall be made by the Committee, whose
determination as to what adjustments shall be made, and the extent thereof,
shall be final, binding and conclusive.

 

5.6                               Right of Discharge Reserved.

 

Nothing in the Plan or in any Plan agreement shall confer upon any person the
right to continue in the service of the Partnership or any Affiliate or affect
any right which the Partnership or any Affiliate may have to terminate the
service of such person.

 

5.7                               No Rights as a Stockholder.

 

No grantee or other person shall have any of the rights of a stockholder of the
Company with respect to shares subject to an award until the issuance of a stock
certificate to him (or a notation relating to such issuance is otherwise made in
the records of the Company) for such shares.  Except as otherwise provided in
Section 5.5, no adjustment shall be made for dividends, distributions or other
rights (whether ordinary or extraordinary, and whether in cash, securities or
other property) for which the record date is prior to the date such stock
certificate is issued.  In the case of a grantee of an award which has not yet
vested, the grantee shall have the rights of a stockholder of the Company if and
only to the extent provided in the applicable Plan agreement.

 

5.8                               Nature of Payments.

 

(a)                                 Any and all awards or payments hereunder
shall be granted, issued, delivered or paid, as the case may be, in
consideration of services performed for the Partnership or its Affiliates by the
grantee.

 

17

--------------------------------------------------------------------------------



 

(b)                                 No such awards and payments shall, unless
otherwise determined by the Committee or set forth in the express terms of the
applicable benefit plan or agreement, be taken into account in computing the
grantee’s salary or compensation for the purposes of determining any benefits
under (i) any pension, retirement, life insurance or other benefit plan of the
Partnership or any Affiliate or (ii) any agreement between the Partnership or
any Affiliate and the grantee.

 

(c)                                  By accepting an award under the Plan, the
grantee shall thereby waive any claim to continued exercise or vesting of an
award or to damages or severance entitlement related to non-continuation of the
award beyond the period provided herein or in the applicable Plan agreement,
notwithstanding any contrary provision in any written contract with the grantee,
whether any such contract is executed before or after the grant date of the
award.

 

5.9                               Non-Uniform Determinations.

 

The Committee’s determinations under the Plan need not be uniform and may be
made by it selectively among persons who receive, or are eligible to receive,
awards under the Plan (whether or not such persons are similarly situated). 
Without limiting the generality of the foregoing, the Committee shall be
entitled, among other things, to make non-uniform and selective determinations,
and to enter into non-uniform and selective Plan agreements, as to (a) the
persons to receive awards under the Plan, (b) the terms and provisions of awards
under the Plan, (c) the exercise by the Committee of its discretion in respect
of the exercise of any awards pursuant to the terms of the Plan, and (d) the
treatment of leaves of absence pursuant to Section 2.7(c).

 

5.10                        Other Payments or Awards.

 

Nothing contained in the Plan shall be deemed in any way to limit or restrict
the Partnership, any Affiliate or the Committee from making any award or payment
to any person under any other plan, arrangement or understanding, whether now
existing or hereafter in effect.

 

5.11                        Change of Control.

 

(a)                                 Subject to the terms of the applicable Plan
agreement, in the event a Change of Control occurs and, within 24 months
following the date of the Change of Control, (i) a grantee experiences an
involuntary termination of employment other than for “cause” (as such term may
be defined in the applicable Plan agreement) such that he is no longer in the
employ or service of the Company or an Affiliate or (ii) a grantee who is an
“executive officer” (within the meaning of Section 16 of the Exchange Act)
voluntarily resigns from his employment with the Company or an Affiliate for
“good reason” or “constructive discharge” (or similar termination of employment,
in each case as such term may be defined in the applicable Plan agreement) (each
of the events described in (i) and (ii), a “Termination of Service”):

 

(1)                                 all options and stock appreciation rights
shall immediately vest and become exercisable on the date of such Termination of
Service and shall remain exercisable in accordance with the terms of the
applicable Plan agreement until the earlier of (A) one year after such
Termination of Service or (B) the expiration of the term of such option or stock
appreciation right; and

 

18

--------------------------------------------------------------------------------



 

(2)                                 the restrictions and time-based vesting
conditions with respect to all awards shall immediately expire or vest on the
date of such Termination of Service and, in the case of performance-based
vesting conditions, the Performance Goals shall be deemed to have been achieved
as provided in the applicable Plan agreement, but in no event at a level higher
than (i) actual achievement of Performance Goals during the applicable
Performance Cycle, whether in full or on a prorated basis, or (ii) prorated
“target” level achievement of Performance Goals, and such awards shall in each
case be settled pursuant to the terms of the applicable Plan agreement.

 

(b)                                 Subject to the terms of the applicable Plan
agreement, in the event a Change of Control occurs and outstanding awards are
(i) impaired in value or rights, as determined solely in the discretionary
judgment of the Committee (as constituted prior to the Change of Control),
(ii) not continued or assumed by a successor entity or an affiliate thereof, or
(iii) not replaced with an award or grant that, solely in the discretionary
judgment of the Committee (as constituted prior to the Change of Control),
preserves the existing value of the outstanding awards at the time of the Change
of Control:

 

(1)                                 all options and stock appreciation rights
shall immediately vest on the date of such Change of Control and become
exercisable in accordance with the terms of the applicable Plan agreement;

 

(2)                                 the restrictions and time-based vesting
conditions with respect to all awards shall immediately expire or vest on the
date of such Change of Control and, in the case of performance-based vesting
conditions, the Performance Goals shall be deemed to have been achieved as
provided in the applicable Plan agreement, but in no event at a level higher
than (i) actual achievement of Performance Goals during the applicable
Performance Cycle, whether in full or on a prorated basis, or (ii) prorated
“target” level achievement of Performance Goals, and such awards shall in each
case be settled pursuant to the terms of the applicable Plan agreement; and

 

(3)                                 the Committee, as constituted prior to the
Change of Control, may in its sole and absolute discretion require outstanding
awards, in whole or in part, to be surrendered to the Company by the holder, and
to be immediately cancelled by the Company, and to provide for the holder to
receive (i) a cash payment in an amount equal to (A) in the case of an option or
a stock appreciation right, the aggregate number of shares of Common Stock then
subject to the portion of such option or stock appreciation right surrendered,
whether or not vested or exercisable, multiplied by the excess, if any, of the
fair market value of a share of Common Stock as of the date of the Change of
Control, over the purchase price or base price per share of Common Stock subject
to such option or stock appreciation right, and (B) in the case of any award
other than a stock option or stock appreciation right, the number of shares of
Common Stock then subject to the portion of such award surrendered to the extent
the Performance Goals applicable to such award have been satisfied or are deemed
satisfied in accordance with Section 5.11(b)(2), whether or not vested,
multiplied by the fair market value of a share of Common Stock as of the date of
the Change of Control; (ii) shares of capital stock of the corporation resulting
from or succeeding to the business of the Company pursuant to such Change of
Control, or a parent corporation thereof, having a fair market value not less

 

19

--------------------------------------------------------------------------------



 

than the amount determined under clause (i) above; or (iii) a combination of the
payment of cash pursuant to clause (i) above and the issuance of shares pursuant
to clause (ii) above.

 

(c)                                  The Committee (as constituted prior to the
Change of Control) shall have the sole and absolute authority and discretion to
decide any questions concerning the application, interpretation or scope of any
of the terms and conditions of any award or participation under the Plan in
connection with a Change of Control, and their decisions shall be binding and
conclusive upon all interested parties.

 

(d)                                 For purposes of this Plan, a “Change of
Control” means:

 

(1)                                 Any “person,” as such term is used in
Sections 13(d) and 14(d) of the Exchange Act (other than the Company, any of its
subsidiaries, or the estate of Melvin Simon, Herbert Simon or David Simon (the
“Simons”), or any trustee, fiduciary or other person or entity holding
securities under any employee benefit plan or trust of the Company or any of its
subsidiaries), together with all “affiliates” and “associates” (as such terms
are defined in Rule 12b-2 under the Exchange Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Exchange
Act), directly or indirectly, of securities of the Company representing 25% or
more of the Company’s then outstanding voting securities entitled to vote
generally in the election of directors; provided that for purposes of
determining the “beneficial ownership” (as such term is defined in Rule 13d-3
under the Exchange Act) of any “group” of which the Simons or any of their
affiliates or associates is a member (each such entity or individual, a “Related
Party”), there shall not be attributed to the beneficial ownership of such group
any shares beneficially owned by any Related Party;

 

(2)                                 Individuals who, as of the date hereof,
constitute the Board (the “Incumbent Board”) cease for any reason to constitute
at least a majority of the Board; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of either an actual or threatened election contest or
other actual or threatened solicitation of proxies or consents by or on behalf
of a person other than the Board;

 

(3)                                 The consummation of a reorganization, merger
or consolidation in which the Company and/or the Partnership is a party, or of
the sale or other disposition of all or substantially all of the assets of the
Company and/or the Partnership (any such reorganization, merger, consolidation
or sale or other disposition of assets being referred to as a “Business
Combination”), in each case unless, following such Business Combination,
(A) more than 60% of the combined voting power of the then outstanding voting
securities of the surviving or acquiring corporation resulting from the Business
Combination entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals and entities who were the beneficial owners of the Company’s
outstanding voting securities immediately

 

20

--------------------------------------------------------------------------------



 

prior to such Business Combination in substantially the same proportions as
their beneficial ownership, immediately prior to such Business Combination, of
the Company’s outstanding voting securities, (B) no person (excluding the
Company, the Simons, any employee benefit plan or related trust of the Company
or such surviving or acquiring corporation resulting from the Business
Combination and any person beneficially owning, immediately prior to such
reorganization, merger or consolidation, directly or indirectly, 25% or more of
the Company’s outstanding voting securities) beneficially owns, directly or
indirectly, 25% or more of the combined voting power of the then outstanding
voting securities of the surviving or acquiring corporation resulting from the
Business Combination entitled to vote generally in the election of directors and
(C) at least a majority of the members of the board of directors of the
surviving or acquiring corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement providing for such Business Combination; or

 

(4)                                 Approval by the stockholders of a complete
liquidation or dissolution of the Company and/or the Partnership.

 

5.12                        Section Headings.

 

The section headings contained herein are for the purposes of convenience only
and are not intended to define or limit the contents of said sections.

 

5.13                        Effective Date and Duration of the Plan.

 

(a)                                 The Plan shall become effective as of May 8,
2019 (the date of the Company’s annual stockholder meeting in 2019), except for
provisions of the Plan which specifically refer to later effective dates.  At
the time this Plan becomes effective, none of the shares of Common Stock
available for future grant under the Prior Plan shall be available for grant
under the Prior Plan or this Plan.

 

(b)                                 The Plan shall remain in effect until all
Shares subject to it shall be distributed, all awards have expired or
terminated, the Plan is terminated pursuant to Section 5.1(a), or the ten- year
anniversary of the effective date, whichever occurs first (the “Termination
Date”); provided, however, no incentive stock options may be granted after the
ten-year anniversary of Board approval of the Plan.  Awards made before the
Termination Date will continue to be outstanding in accordance with their terms
unless limited in the applicable Plan agreement.

 

5.14                        Governing Law.

 

THE PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF DELAWARE APPLICABLE TO
AGREEMENTS MADE AND TO BE PERFORMED ENTIRELY WITHIN SUCH STATE.

 

5.15                        Repricing of Options.

 

Except in connection with a corporate transaction involving the Company
(including, without limitation, any stock dividend, stock split, extraordinary
cash dividend, recapitalization,

 

21

--------------------------------------------------------------------------------



 

reorganization, merger, consolidation, split-up, spin-off, combination, or
exchange of shares), the terms of outstanding awards may not be amended without
stockholder approval (i) to reduce the exercise price of outstanding options or
stock appreciation rights, (ii) to cancel outstanding options or stock
appreciation rights in exchange for options or stock appreciation rights with an
exercise price or appreciation base that is less than the exercise price or
appreciation base of the original options or stock appreciation rights or
(iii) to cancel outstanding options or stock appreciation rights in exchange for
cash or other awards if the exercise price of such option or the appreciation
base of such stock appreciation right exceeds the fair market value of a share
of Common Stock on the date of such cancellation.

 

5.16                        Exception to Certain Limitations

 

Notwithstanding the limitations contained in the proviso to the first sentence
of Section 2.5(a), the second sentence of Section 3.1(a) and the last sentence
of Section 3.3(a) concerning minimum exercisability and vesting periods, minimum
periods of service for vesting or minimum periods for Performance Cycles,
(i) options, stock appreciation rights, restricted stock awards, restricted
stock unit awards and performance awards may be granted with vesting periods
that are less than the periods specified in the provisions identified above and
(ii) awards of Common Stock may be granted pursuant to Section 3.2, as long as
the aggregate number of shares subject to such awards described in clauses
(i) and (ii) does not exceed five percent of the maximum number of shares set
forth in Section 1.5(a).  This Section 5.16 shall not restrict the right of the
Committee to accelerate or continue the vesting or exercisability of any award
pursuant to Section 5.1(b) upon a termination of employment or as otherwise
determined by the Committee.

 

5.17                        Code Section 409A.

 

(a)                                 If as of the date his employment terminates,
a grantee is a “key employee” within the meaning of Code section 416(i), without
regard to paragraph 416(i)(5) thereof, and if the Company has stock that is
publicly traded on an established securities market or otherwise, any deferred
compensation payments otherwise payable under this Plan because of his
termination of service (for reasons other than death or disability) will be
suspended until, and will be paid to the grantee on, the first day of the
seventh month following the month in which the grantee’s last day of employment
occurs.  For purposes of this Plan, “deferred compensation” means compensation
provided under a nonqualified deferred compensation plan as defined in, and
subject to, Code section 409A.

 

(b)                                 The Plan and any Plan agreements shall be
interpreted and applied in a manner consistent with the applicable standards for
nonqualified deferred compensation plans established by Code section 409A and
its interpretive regulations and other regulatory guidance.  To the extent that
any terms of the Plan or a Plan agreement would subject the grantee to gross
income inclusion, interest, or additional tax pursuant to Code section 409A,
those terms are to that extent superseded by, and shall be adjusted to the
minimum extent necessary to satisfy, the applicable Code section 409A standards.

 

22

--------------------------------------------------------------------------------



 

5.18                        Rule 16b-3.

 

It is intended that the Plan and all awards granted pursuant to it shall be
administered by the Committee so as to permit the Plan and awards to comply with
Rule 16b-3 promulgated under the Exchange Act Rule.  If any provision of the
Plan or of any award would otherwise frustrate or conflict with the intent
expressed in this Section 5.18, that provision to the extent possible shall be
interpreted and deemed amended in the manner determined by the Committee so as
to avoid the conflict.  To the extent of any remaining irreconcilable conflict
with this intent, the provision shall be deemed void as applied to grantees
subject to Section 16 of the Exchange Act to the extent permitted by law and in
the manner deemed advisable by the Committee.

 

5.19                        Forfeiture and Compensation Recovery.

 

Awards and any compensation associated therewith may be made subject to
forfeiture, recovery by the Company or other action pursuant to the Company’s
Executive Compensation Clawback Policy, as in effect on the date hereof and as
may be amended, and any other compensation recovery policy adopted by the Board
or the Committee at any time, including in response to the requirements of
Section 10D of the Exchange Act and any implementing rules and regulations
thereunder, or as otherwise required by law.  Any Plan agreement may be
unilaterally amended by the Committee to comply with any such compensation
recovery policy required to be adopted to comply with applicable law or
regulation.

 

23

--------------------------------------------------------------------------------